Exhibit 10.10

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of September 26th, 2019 (the “Effective Date”), by and between
Nicholas Keen (“Executive”) and Bicycle Therapeutics Inc. (the “Company”).

Executive has been employed by the Company as its Chief Scientific Officer
pursuant to the Employment Agreement with the Company dated January 3, 2017,
which was then amended and restated May 28, 2019 (collectively, the “Prior
Agreements”).

The Company desires to continue to employ Executive and, in connection
therewith, to compensate Executive for Executive’s personal services to the
Company; and

Executive wishes to continue to be employed by the Company and provide personal
services to the Company in return for certain compensation.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.          EMPLOYMENT BY THE COMPANY.

1.1       At-Will Employment.  Executive shall continue to be employed by the
Company on an “at-will” basis, meaning either the Company or Executive may
terminate Executive’s employment at any time, with or without Cause (as defined
in Section 6.2(f) below), Good Reason (as defined in Section 6.2(e)  below), or
advance notice.  Any contrary representations that may have been made to
Executive shall be superseded by this Agreement.  This Agreement shall
constitute the full and complete agreement between Executive and the Company on
the “at-will” nature of Executive’s employment with the Company, which may be
changed only in an express written agreement signed by Executive and a duly
authorized officer of the Company.  Executive’s rights to any salary or cash
bonus following a termination shall be only as set forth in Section 6 or under
any applicable benefit or equity plan.

1.2       Position.  Subject to the terms set forth herein, the Company agrees
to continue to employ Executive and Executive hereby accepts such continued
employment.  In addition, Executive shall continue to serve as Chief Scientific
Officer.  During the term of Executive’s employment with the Company, and
excluding periods of vacation and sick leave to which Executive is entitled,
Executive shall devote all business time and attention to the affairs of the
Company necessary to discharge the responsibilities assigned hereunder, and
shall use commercially reasonable efforts to perform faithfully and efficiently
such responsibilities.

1.3       Duties.  Executive will continue to render such business and
professional services in the performance of Executive’s duties (consistent with
Executive’s position as Chief Scientific Officer) to the Company, and for the
benefit of the Company’s parent, Bicycle Therapeutics plc (“BTL”).  Executive
shall continue to report to BTL’s Chief Executive Officer.  For the avoidance of
doubt and for ease of understanding the intent of the arrangement, all of
Executive’s services described herein shall be provided directly to the Company,
which will, in turn, continue to provide

 

 



 




 

such services to BTL pursuant to an arm’s length intra-company agreement.  To
the extent that Executive engages in any services contemplated herein on BTL’s
behalf that involve the execution and negotiation of legal documents, such
services will be performed in the United Kingdom.  Executive shall continue to
be expected to perform Executive’s duties under this Agreement out of the
Company’s office in Lexington, Massachusetts, or such other location as
assigned.  In addition, Executive shall make such business trips to such places
as may be reasonably necessary or advisable for the efficient operations of the
Company.

1.4       Company Policies and Benefits.  The employment relationship between
the parties shall continue to be subject to the Company’s written personnel
policies and procedures as they may be adopted, revised, or deleted from time to
time in the Company’s sole discretion.       Executive will continue to be
eligible to participate on the same basis as similarly-situated employees in the
Company’s benefit plans in effect from time to time during Executive’s
employment.  Subject to the preceding sentence, the Company reserves the right
to change, alter, or terminate any benefit plan in its sole discretion. All
matters of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan.  Notwithstanding the
foregoing, in the event that the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

1.5       Vacation.  During the term of Executive’s employment with the Company,
Executive shall continue to accrue five weeks of paid time off per calendar year
(prorated for partial years), subject to the Company’s paid time off policy, as
in effect from time to time.

1.6       Pension.  During the term of Executive’s employment with the Company,
Executive shall continue to be eligible to receive up to four (4) percent of
Base Salary as contributions to a safe harbor 401(k) plan.

2.         COMPENSATION.

2.1       Salary.  Executive shall receive an annualized base salary of
$380,000, subject to review and increase (but not decrease) from time to time by
the Company in its sole discretion, payable subject to standard federal and
state payroll withholding requirements in accordance with the Company’s standard
payroll practices (the “Base Salary”).

2.2       Bonus.

(a)        During Employment.  Executive shall be eligible to earn an annual
performance bonus (the “Annual Bonus”) with an annual target of 35% (the “Target
Percentage”) of Executive’s then-current Base Salary.  The Annual Bonus will be
based upon the assessment by the Board of Directors of the Company (the “Board”)
or a committee thereof of Executive’s performance and the Company’s attainment
of targeted goals (as set by the Company and confirmed by the Board in its
reasonable good faith discretion) over the applicable calendar year.  The Annual
Bonus, if any, will be subject to applicable payroll deductions and
withholdings.  No amount of any Annual Bonus is guaranteed at any time, and,
except as otherwise stated in Sections 6.3(a)(iii), Executive must be an
employee in good standing through the date the Annual Bonus is paid to be
eligible to receive an Annual Bonus, except as set forth in Section 6.1(a).  No
partial or prorated bonuses will be provided.  Subject to Section 6.3(b) related
to payments upon certain terminations of





2




 

employment, any Annual Bonus, if earned, will be paid at the same time annual
bonuses are generally paid to other similarly-situated employees of the
Company.  Executive’s eligibility for an Annual Bonus is subject to change in
the discretion of the Board (or any authorized committee thereof).

(b)       Upon Termination.  Subject to the provisions of Section 6, in the
event Executive leaves the employ of the Company for any reason prior to the
date the Annual Bonus is paid,  Executive is not eligible to earn such Annual
Bonus, prorated or otherwise.

(c)        Equity Awards.  The equity awards held by the Executive shall
continue to be governed by the terms and conditions of the Company’s applicable
equity incentive plan(s) and the applicable award agreement(s) governing the
terms of such equity awards held by the Executive (collectively, the “Equity
Documents”); provided, however, and notwithstanding anything to the contrary in
the Equity Documents, Section 6.3(a)(iv) of this Agreement shall apply in the
event of a termination by the Company without Cause or by the Executive for Good
Reason, in either case within 12 months after a Change in Control (as  defined
in Exhibit A hereto).

2.3       Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy, subject to any applicable payroll withholdings and
deductions (if any).  For the avoidance of doubt, to the extent that any
reimbursements payable to Executive are subject to the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”): (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

3.           CONFIDENTIAL INFORMATION, INVENTIONS, NON-SOLICITATION AND
NON-COMPETITION OBLIGATIONS.  In connection with Executive’s continued
employment with the Company and in exchange for good and valuable consideration,
Executive will continue to receive and continue to have access to the Company’s
confidential information and trade secrets.  Accordingly, and in consideration
of the benefits that Executive is eligible to receive under this Agreement,
Executive agrees to sign the Company’s Employee Confidential Information,
Inventions, Non-Solicitation and Non-Competition Agreement (the “Confidential
Information Agreement”), attached as Exhibit B, which contains restrictive
covenants and prohibits unauthorized use or disclosure of the Company’s
confidential information and trade secrets, among other obligations.  The
Confidential Information Agreement contains provisions that are intended by the
parties to survive and do survive termination or expiration of this Agreement
and will supersede, prospectively only, the agreement that Executive previously
signed relating to the same subject matter.

 

4.           OUTSIDE ACTIVITIES.  Except with the prior written consent of the
Board, Executive will not, while employed by the Company, undertake or engage in
any other employment, occupation,  or business enterprise that would interfere
with Executive’s responsibilities and the performance of Executive’s duties
hereunder except for (i) reasonable time devoted to volunteer services for or on
behalf of such religious, educational, non-profit, and/or other charitable
organization as Executive may wish to serve, (ii) reasonable time devoted to
activities in the non-profit and business communities consistent with
Executive’s position with the Company, (iii) reasonable time serving as trustee,
director, or advisor to any family companies or trusts,  (iv) with prior written
notice to the





3




 

Board, reasonable time devoted to service as a member of the board of directors
(or its equivalent in the case of a non-corporate entity) of a non-competing
business, or (v) provide consulting services for up to 8 hours per month; so
long as the activities set forth in clauses (i), (ii), (iii), (iv) and (v) (A)
do not, individually or in the aggregate, interfere with the performance of the
Executive’s duties under this Agreement, (B) are not contrary to the interests
of the Company or its Affiliates or competitive in any way with the Company its
Affiliates or (C) are not in the field of constrained peptide drugs or
therapeutics (including, without limitation, any work in the field of lead
peptide identification and optimization and pre-clinical development of
constrained peptide therapeutics).  In addition, the activities set forth in
clauses (i), (ii), (iii), and (iv) may not exceed, in the aggregate, 6 days of
Executive’s services per year, which permitted time commitment may be increased
by the Board, in its discretion which shall not be unreasonably withheld, to up
to 12 days per year where a new specific opportunity has been identified by
Executive which would give Executive experience that is considered to be of
wider benefit to the Company. This restriction shall not, however, preclude
Executive from (x) owning less than one percent (1%) of the total outstanding
shares of a publicly traded company, (y) managing Executive’s passive personal
investments, or (z) employment or service in any capacity with Affiliates of the
Company.  As used in this Agreement, “Affiliates” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act of 1933, as amended.  The Board will
have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

 

5.         NO CONFLICT WITH EXISTING OBLIGATIONS.  Executive represents that
Executive’s performance of all the terms of this Agreement and continued service
as an employee of the Company do not and will not breach any agreement or
obligation of any kind made prior to Executive’s employment by the Company,
including agreements or obligations Executive may have with prior employers or
entities for which Executive has provided services.  Executive has not entered
into, and Executive agrees that Executive will not enter into, any agreement or
obligation, either written or oral, in conflict herewith or with Executive’s
duties to the Company.

 

6.         TERMINATION OF EMPLOYMENT.  The parties acknowledge that Executive’s
employment relationship with the Company continues to be at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice.  The provisions in
this Section govern the amount of compensation, if any, to be provided to
Executive upon termination of employment and do not alter this at-will status.

 

6.1       Termination by Virtue of Death or Disability of Executive.

(a)        In the event of Executive’s death while employed pursuant to this
Agreement, all obligations of the parties hereunder and Executive’s employment
shall terminate immediately, and the Company shall, pursuant to the Company’s
standard payroll policies and applicable law, pay to Executive’s legal
representatives the Accrued Obligations (as defined in Section 6.2(d) below) due
to Executive, along with any Special Bonus Payment (as that term is defined
below).

(b)       Subject to applicable state and federal law, the Company shall at all
times have the right, upon written notice to Executive, to terminate this
Agreement based on





4




 

Executive’s Disability (as defined below).  Termination by the Company of
Executive’s employment based on “Disability” shall mean termination because
Executive is unable due to a physical or mental condition to perform the
essential functions of Executive’s position with or without reasonable
accommodation for six (6) months in the aggregate during any twelve (12) month
period or based on the written certification by two licensed physicians of the
likely continuation of such condition for such period.  This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, and other applicable law. In the event Executive’s
employment is terminated based on Executive’s Disability, Executive will be
entitled to the Accrued Obligations due to Executive, along with any Special
Bonus Payment (as that term is defined below).

(c)        If the Executive’s termination due to death or Disability occurs
between January 1 and the payment date of the Annual Bonus that Executive would
have otherwise earned for performance in the calendar year preceding the
termination due to death or Disability, then and only then will Executive be
paid the full Annual Bonus amount that Executive would have otherwise earned for
performance in such preceding calendar year (the “Special Bonus Payment”).

6.2       Termination by the Company or Resignation by Executive.

(a)        The Company shall have the right to terminate Executive’s employment
pursuant to this Section 6.2 at any time (subject to any applicable cure period
stated in Section 6.2(f)) with or without Cause or advance notice, by giving
notice as described in Section 7.1 of this Agreement.  Likewise, Executive can
resign from employment with or without Good Reason, by giving notice as
described in Section 7.1 of this Agreement.  Executive hereby agrees to comply
with the additional notice requirements set forth in Section 6.2(e) below for
any resignation for Good Reason.  If Executive is terminated by the Company
(with or without Cause) or resigns from employment with the Company (with or
without Good Reason), then Executive shall be entitled to the Accrued
Obligations (as defined below).  In addition, if Executive is terminated without
Cause or resigns for Good Reason, and provided that such termination constitutes
a “separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and further provided that Executive executes and
allows to become effective a separation agreement that includes, among other
terms, a general release of claims in favor of the Company and its Affiliates
and representatives and a non-competition clause,  in the form presented by the
Company (the “Separation Agreement”), and subject to Section 6.2(b) (the date
that the general release of claims in the Separation Agreement becomes effective
and may no longer be revoked by Executive is referred to as the “Release Date”),
then Executive shall be eligible to receive the following severance benefits
(collectively the “Non-CIC Severance Benefits”):

(i)         An amount equal to nine (9) months of Executive’s then current Base
Salary, less standard payroll deductions and withholdings, paid in installments
on the Company’s regular payroll dates; and

(ii)       Provided Executive or Executive’s covered dependents, as the case may
be, timely elects continued coverage under COBRA under the Company’s group
health plans following such termination, the portion of the COBRA premiums which
is equal to the cost of the coverage that the Company was paying as of the date
of termination, to continue Executive’s (and Executive’s covered dependents, as
applicable) health insurance





5




 

coverage in effect on the termination date until the earliest of:  (1) nine (9)
months following the termination date; (2) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment; or (3) the date Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the termination date through the earlier of
(1)-(3), (the “COBRA Payment Period”)).  Notwithstanding the foregoing, if at
any time the Company determines that its payment of COBRA premiums on
Executive’s behalf would result in a violation of applicable law (including, but
not limited to, the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section, the Company shall pay Executive
on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, for the remainder of the COBRA Payment
Period.  Nothing in this Agreement shall deprive Executive of Executive’s rights
under COBRA or ERISA for benefits under plans and policies arising under
Executive’s employment by the Company.

(b)       Executive shall not receive the Non-CIC Severance Benefits pursuant to
Section 6.2(a) unless Executive executes the Separation Agreement within the
consideration period specified therein, which shall in no event be more than
forty-five (45) days, and until the Separation Agreement becomes effective and
can no longer be revoked by Executive under its terms.  Executive’s ability to
receive benefits pursuant to Section 6.2(a) is further conditioned upon
Executive:   (i) returning all Company property; (ii) complying with Executive’s
post-termination obligations under this Agreement and the Confidential
Information Agreement;  (iii) complying with the Separation Agreement, including
without limitation any non-disparagement, non-competition, and confidentiality
provisions contained therein; and (iv) resignation from any other positions
Executive holds with the Company, effective no later than Executive’s date of
termination (or such other date as requested by the Board).

 

(c)        The Company will not make any payments to Executive with respect to
any of the benefits pursuant to Section 6.2(a) prior to the 60th day following
Executive’s date of termination.  On the first payroll date after the 60th day
following Executive’s date of termination, and provided that Executive  has
delivered an effective Separation Agreement, the Company will make the first
payment to Executive under Section 6.2(a)(i) and,  in a lump sum, an amount
equal to the aggregate amount of payments that the Company would have paid
Executive through such date had the payments commenced on Executive’s date of
termination through such 60th day, with the balance of the payments paid
thereafter on the schedule described above, subject to any delay in payment
required by Section 6.6.

 

(d)       For purposes of this Agreement, “Accrued Obligations” are
(i) Executive’s accrued but unpaid salary through the date of termination and,
if required by applicable law and the Company’s applicable policy as of the time
of termination, any accrued but unused vacation through the date of termination
(both of which, for purpose of clarity, shall be paid in cash), (ii) any
unreimbursed business expenses incurred by Executive payable in accordance with
the Company’s standard expense reimbursement policies, and (iii) benefits owed
to Executive under any qualified retirement plan or health and welfare benefit
plan in which Executive was a participant in accordance with applicable law and
the provisions of such plan.





6




 

(e)        For purposes of this Agreement, “Good Reason” means any of the
following actions taken by the Company without Executive’s express prior written
consent:  (i) a material reduction by the Company of Executive’s Base Salary
(other than in a broad based reduction similarly affecting all other members of
the Company’s executive management); (ii) the relocation of Executive’s
principal place of employment, without Executive’s consent, to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation; or (iii) a material reduction in Executive’s duties, authority,
or responsibilities for the Company relative to Executive’s duties, authority,
or responsibilities in effect immediately prior to such reduction; provided,
however, that, any such termination by Executive shall only be deemed for Good
Reason pursuant to this definition if:  (1) Executive gives the Company written
notice of Executive’s intent to terminate for Good Reason within thirty  (30)
days following Executive’s learning of the occurrence of the condition(s) that
Executive believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and (3)
Executive voluntarily terminates Executive’s employment within thirty (30) days
following the end of the Cure Period.

(f)        For purposes of this Agreement, “Cause”   means (i) a material breach
of any covenant or condition under this Agreement or any other agreement between
the parties; (ii) any act constituting dishonesty, fraud, immoral or
disreputable conduct which is reasonably likely to cause harm (including
reputational harm) to the Company; (iii) any conduct which constitutes a felony
under applicable law; (iv) material violation of any Company policy (including
but not limited to Company policies preventing harassment), after the expiration
of thirty (30) days without cure after written notice of such violation to the
extent such violation is curable; (v) refusal to follow or implement a clear,
lawful and reasonable directive of Company after the expiration of thirty (30)
days without cure after written notice of such failure to the extent such
failure is curable; (vi) gross negligence or incompetence in the performance of
Executive’s  duties after the expiration of thirty (30) days without cure after
written notice of such failure; or (vii) breach of fiduciary duty.

 

(g)        The benefits provided to Executive pursuant to this Section 6.2 are
in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company severance plan, policy, or program.

 

(h)       Any damages caused by the termination of Executive’s employment
without Cause or for Good Reason would be difficult to ascertain; therefore, the
Non-CIC Severance Benefits for which Executive is eligible pursuant to Section
6.2(a) above in exchange for the Separation Agreement is agreed to by the
parties as liquidated damages, to serve as full compensation, and not a penalty.

 

(i)         If the Company terminates Executive’s employment for Cause, or
Executive resigns from employment with the Company without Good Reason,
regardless of whether or not such termination is in connection with a Change in
Control, then Executive shall be entitled to the Accrued Obligations, but
Executive will not receive the Non-CIC Severance Benefits, the CIC Severance
Benefits, or any other severance compensation or benefit.





7




 

6.3       Resignation by Executive for Good Reason or Termination by the Company
without Cause (in connection with a Change in Control).

(a)        In the event that the Company terminates Executive’s employment
without Cause or Executive resigns for Good Reason within twelve (12) months
following the effective date of a Change in Control (“Change in Control
Termination Date”),  then Executive shall be entitled to the Accrued Obligations
and, subject to Executive’s compliance with Section 6.2(b) above,  Executive
shall be eligible to receive the following severance benefits (collectively the
“CIC Severance Benefits”), subject to the terms and conditions set forth in
Section 6.3(b):

(i)         An amount equal to twelve (12) months of Executive’s then current
Base Salary, less standard payroll deductions and withholdings, paid in
installments on the Company’s regular payroll dates; and

(ii)       Provided Executive or Executive’s covered dependents, as the case may
be, timely elects continued coverage under COBRA under the Company’s group
health plans following such termination, the portion of the COBRA premiums which
is equal to the cost of the coverage that the Company was paying as of the date
of termination, to continue Executive’s (and Executive’s covered dependents, as
applicable) health insurance coverage in effect on the termination date until
the earliest of:  (1) twelve (12) months following the termination date; (2) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment; or (3)
the date Executive ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination (such period from the termination date
through the earlier of (1)-(3), (the “CIC COBRA Payment
Period”).  Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on Executive’s behalf would result in a
violation of applicable law (including, but not limited to, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section, the Company shall pay Executive on the last day of each remaining
month of the CIC COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month, subject to applicable tax withholding, for the
remainder of the CIC COBRA Payment Period.  Nothing in this Agreement shall
deprive Executive of Executive’s rights under COBRA or ERISA for benefits under
plans and policies arising under Executive’s employment by the Company;

(iii)      A lump sum cash payment in an amount equal to the full Annual Bonus
calculated at the Target Percentage for the year in which the termination
occurs, subject to standard payroll deductions and withholdings; and

(iv)       Effective as of Executive’s Change in Control Termination Date (and
notwithstanding anything to the contrary in the applicable equity incentive
plan(s) and the applicable award agreement(s) governing the terms of such equity
awards), the vesting and exercisability of all outstanding equity awards held by
Executive immediately prior to the Change in Control Termination Date shall be
accelerated in full, and otherwise shall be administered in accordance with the
applicable equity incentive plan(s) and the applicable award agreement(s)
governing the terms of such equity awards.





8




 

(b)       The Company will not make any payments to Executive with respect to
any of the benefits pursuant to Section 6.3(a) prior to the 60th day following
Executive’s date of termination.  On the first payroll date after the 60th day
following Executive’s date of termination, and provided that Executive has
delivered an effective Separation Agreement, the Company will (i) make the first
payment to Executive under Section 6.2(a)(i) and, in a lump sum, an amount equal
to the aggregate amount of payments that the Company would have paid Executive
through such date had the payments commenced on Executive’s date of termination
through such 60th day, with the balance of the payments paid thereafter on the
schedule described above; and (ii) make the lump sum payment specified in
Section 6.3(a)(iii) that has not yet been made due to this Section 6.3(b), in
the cases of (i) and (ii) subject to any delay in payment required by Section
6.6.

 

(c)        The benefits provided to Executive pursuant to this Section 6.3 are
in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company severance plan, policy, or program.  For
avoidance of doubt, Executive shall not be eligible for both CIC Severance and
Non-CIC Severance.

 

(d)       Any damages caused by the termination of Executive’s employment
without Cause or for Good Reason in connection with a Change in Control would be
difficult to ascertain; therefore, the CIC Severance Benefits for which
Executive is eligible pursuant to Section 6.3(a) above in exchange for the
Separation Agreement is agreed to by the parties as liquidated damages, to serve
as full compensation, and not a penalty.

 

6.4       Cooperation With the Company After Termination of
Employment.  Following termination of Executive’s employment for any reason,
Executive shall reasonably cooperate with the Company in all matters relating to
the winding up of Executive’s pending work including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to such other executives as may be designated by the Company;
provided, that the Company agrees that the Company (a) shall make reasonable
efforts to minimize disruption of Executive’s other activities, and (b) shall
reimburse Executive for all reasonable expenses incurred in connection with such
cooperation.

6.5       Effect of Termination.  Executive agrees that should Executive’s
employment be terminated for any reason, Executive shall be deemed to have
resigned from any and all positions with the Company, including, but not limited
to, a position on the Board and all positions with any and all subsidiaries and
Affiliates of the Company.

6.6       Application of Section 409A.

(a)        It is intended that all of the compensation payable under this
Agreement, to the greatest extent possible, either complies with the
requirements of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”) or
satisfies one or more of the exemptions from the application of Section 409A,
and this Agreement will be construed in a manner consistent with such intention,
incorporating by reference all required definitions and payment terms.

(b)       No severance payments will be made under this Agreement unless
Executive’s termination of employment constitutes a Separation from
Service.  For purposes of





9




 

Section 409A (including, without limitation, for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any
installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.

(c)        To the extent that any severance payments are deferred compensation
under Section 409A, and are not otherwise exempt from the application of Section
409A, then, to the extent required to comply with Section 409A, if the period
during which Executive may consider and sign the Separation Agreement spans two
calendar years, the severance payments will not begin until the second calendar
year.  If the Company determines that the severance benefits provided under this
Agreement constitutes “deferred compensation” under Section 409A and if
Executive is a “specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code at the time of Executive’s Separation from
Service, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
severance will be delayed as follows:  on the earlier to occur of (a) the date
that is six months and one day after Executive’s Separation from Service, and
(b) the date of Executive’s death, the Company will:  (i) pay to Executive a
lump sum amount equal to the sum of the severance benefits that Executive would
otherwise have received if the commencement of the payment of the severance
benefits had not been delayed pursuant to this Section 6.6(c); and (ii) commence
paying the balance of the severance benefits in accordance with the applicable
payment schedule set forth in Sections  6.2 and 6.3.  No interest shall be due
on any amounts deferred pursuant to this Section 6.6(c).

(d)       To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year.  The Company makes no representation that compensation paid pursuant to
the terms of this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to any such payment.

6.7       Excise Tax Adjustment.

(a)        If any payment or benefit Executive will or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
Section, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax, or (y) the
largest portion, up to and including the total, of the Payment, whichever amount
(i.e., the amount determined by clause (x) or by clause (y)), after taking into
account all applicable federal, state, and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of





10




 

the preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

(b)       Notwithstanding any provision of this Section 6.7 to the contrary, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

(c)        Unless Executive and the Company agree on an alternative accounting
firm or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control transaction shall perform the foregoing calculations.  If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity, or group effecting the Change in Control transaction, the
Company shall appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 6.7.  The Company shall bear all
expenses with respect to the determinations by such accounting or law firm
required to be made hereunder.  The Company shall use commercially reasonable
efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to Executive and the Company within fifteen (15) calendar days
after the date on which Executive’s right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by Executive or the Company) or such
other time as requested by Executive or the Company.

(d)       If Executive receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 6.7(a) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Executive agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 6.7(a))
so that no portion of the remaining Payment is subject to the Excise Tax.  For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) of Section 6.7(a), Executive shall have no obligation to return any portion
of the Payment pursuant to the preceding sentence.

7.           GENERAL PROVISIONS.

7.1       Notices.  Any notices required hereunder shall be in writing and shall
be deemed effectively given:  (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally





11




 

recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company at its
primary office location and to Executive at Executive’s address as listed on the
Company payroll or (if notice is given prior to Executive’s termination of
employment) to Executive’s Company-issued email address, or at such other
address as the Company or Executive may designate by ten (10) days’ advance
written notice to the other.

7.2       Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provisions had never been contained herein.

7.3       Waiver.  If either party should waive any breach of any provisions of
this Agreement, Executive or the Company shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

7.4       Complete Agreement.  This Agreement (including Exhibits  A and B), and
any other separate agreement relating to equity awards constitute the entire
agreement between Executive and the Company with regard to the subject matter
hereof and supersede any prior oral discussions or written communications and
agreements, including the Prior Agreements.  This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in writing signed
by Executive and an authorized officer of the Company.

7.5       Counterparts.  This Agreement may be executed by electronic
transmission and in separate counterparts, any one of which need not contain
signatures of more than one party, but all of which taken together will
constitute one and the same Agreement.

7.6       Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.7       Successors and Assigns.  The Company shall assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any company
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said company or other entity shall by operation of
law or expressly in writing assume all obligations of the Company hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  Executive may
not assign or transfer this Agreement or any rights or obligations hereunder,
other than to Executive’s estate upon Executive’s death.

7.8       Choice of Law.  All questions concerning the construction, validity,
and interpretation of this Agreement will be governed by the laws of the
Commonwealth of Massachusetts.





12




 

7.9       Resolution of Disputes.  To ensure the timely and economical
resolution of disputes that may arise in connection with Executive’s employment
with the Company, Executive and the Company agree that any and all disputes,
claims, or causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement, or
Executive’s employment, or the termination of Executive’s employment, including
but not limited to all statutory claims, will be resolved pursuant to the
Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted by
law, by final, binding and confidential arbitration by a single arbitrator
conducted in Boston, Massachusetts by Judicial Arbitration and Mediation
Services Inc. (“JAMS”) under the then applicable JAMS rules (at the following
web address: https://www.jamsadr.com/rules-employment-arbitration/); provided,
however, this arbitration provision shall not apply to sexual harassment claims
to the extent prohibited by applicable law.  A hard copy of the rules will be
provided to Executive upon request.  By agreeing to this arbitration procedure,
both Executive and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding.  In addition, all
claims, disputes, or causes of action under this provision, whether by Executive
or the Company, must be brought in an individual capacity, and shall not be
brought as a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity.  The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding.  To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  Questions of whether a claim is subject to arbitration
under this Agreement shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall:  (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award;  (c) be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law; and (d) is
authorized to award attorneys’ fees to the prevailing party.  Subject to the
foregoing sentence, the Company shall bear all JAMS’ arbitration fees, and each
party is responsible for its own attorneys’ fees.  Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.  To the extent applicable law prohibits mandatory arbitration of
sexual harassment claims, in the event Executive intends to bring multiple
claims, including a sexual harassment claim, the sexual harassment claim may be
publicly filed with a court, while any other claims will remain subject to
mandatory arbitration.

 

[Remainder of page intentionally left blank.]

 

 



13




 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement on the day and year first written above.

 

 

 

 

 

 

 

    

BICYCLE THERAPEUTICS INC.

 

 

 

 

 

 

 

 

By:

 /s/ Lee Kalowski

 

 

 

Name:

 Lee Kalowski

 

 

 

Title:

 President & CFO

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Nicholas Keen

 

 

Nicholas Keen

 

 



14




 

Exhibit A

 

CHANGE IN CONTROL

 

“Change in Control” means and includes each of the following:

 

(a)        a Sale; or

(b)        a Takeover.

 

The Compensation Committee of the Board of BTL shall have full and final
authority, which shall be exercised in its sole discretion, to determine
conclusively whether a Change in Control has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto; provided that any such Change in Control
also qualifies as a “change in control event” as defined in Section 409A of the
United States Internal Revenue Code of 1986, as amended and the regulations and
other guidance thereunder and any state law of similar effect, and any exercise
of authority in conjunction with a determination of whether a Change in Control
is a “change in control event” is consistent with such regulation.

 

“Control”  shall have the meaning given to that word by Section 719 of the UK
Income Tax (Earnings and Pensions) Act 2003 and “Controlled” shall be construed
accordingly.

 

“Sale” means the sale of all or substantially all of the assets of BTL.

 

“Takeover” means circumstances in which any person (or a group of persons acting
in concert) (the “Acquiring Person”):

(a)        obtains Control of BTL as the result of making a general offer to:-

i.          acquire all of the issued ordinary share capital of BTL, which is
made on a condition that, if it is satisfied, the Acquiring Person will have
Control of BTL; or

ii.         acquire all of the shares in BTL; or

(b)        obtains Control of BTL as a result of a compromise or arrangement
sanctioned by a court under Section 899 of the UK Companies Act 2006, or
sanctioned under any other similar law of another jurisdiction; or

(c)        becomes bound or entitled under Sections 979 to 985 of the UK
Companies Act 2006 (or similar law of another jurisdiction) to acquire shares in
BTL or

(d)       obtains Control of BTL in any other way, including but not limited to
by way of a merger.

 

 



 




 

Exhibit B

 

EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT

 

2

